IN THE COURT OF APPEALS OF IOWA

                                 No. 16-1463
                          Filed September 27, 2017


WEST LAKES PROPERTIES, L.C.,
    Plaintiff-Appellee,

vs.

GREENSPON PROPERTY MANAGEMENT, INC.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert J. Blink,

Judge.



      Greenspon Property Management, Inc., appeals from a district court order

on summary judgment finding its right of first refusal unenforceable under Iowa

Code section 614.17A (2016). AFFIRMED.




      Timothy C. Hogan and Courtney I. Schultz of Hogan Law Office, Des

Moines, for appellant.

      Nathan J. Barber and Stephen H. Locher of Belin McCormick, P.C., Des

Moines, for appellee.



      Considered by Potterfield, P.J., and Tabor and McDonald, JJ.
                                              2


TABOR, Judge.

       Nearly twenty years after granting Greenspon Property Management, Inc.,

a right of first refusal to purchase real estate in Urbandale, property owner West

Lakes Properties, L.C., initiated an action to quiet title, asking the district court to

declare Greenspon’s right void under Iowa Code section 614.17A (2016). The

district court granted West Lakes’ motion for summary judgment, reasoning the

right of first refusal was no longer enforceable because Greenspon failed to

follow the statutory recording requirements. Greenspon challenges the district

court’s order on two grounds, contending: (1) section 614.17A applies only to

claims against real estate and cannot invalidate a claim arising under contract

and (2) inequities result from applying section 614.17A to the facts of this case.

Because the right of first refusal is an interest in real estate within the meaning of

section 614.17A and we may not overlook the language of the governing statute,

we affirm the ruling of the district court.

       I.      Facts and Prior Proceedings

       The relevant facts are not in dispute. In early 1997, Greenspon entered

into an agreement to purchase an undeveloped parcel of land in Urbandale from

West Lakes. An addendum to the purchase agreement provided Greenspon with

the right of first refusal to purchase a portion of an adjacent lot. Greenspon

recorded notice of both the sale and the right of first refusal with the Polk County

Recorder’s Office shortly thereafter. The right-of-first-refusal notice provided that

upon receiving and accepting “a bona fide offer for the sale of any or all” of the

subject property, West Lakes would be required to present the offer to
                                          3


Greenspon, which would have twenty days to purchase the property under the

same terms.

       In the ensuing years, West Lakes remained the record title holder to the

adjacent lot, and Greenspon had no opportunity to exercise its right of first

refusal.

       On April 11, 2016, West Lakes filed a petition in equity to quiet title to the

adjacent lot, alleging Greenspon had not filed a verified claim under Iowa Code

section 614.17A on or before ten years after the original filing of the right-of-first-

refusal notice and asking the district court to find Greenspon “is forever barred

and estopped from having or claiming any right, title, or interest to or in” the

property. In an answer filed on May 24, Greenspon admitted it had not filed a

verified claim under section 614.17A, but it denied its right of first refusal was

void or unenforceable.

       Just over two weeks later, West Lakes filed a motion for summary

judgment. While Greenspon did not file its own motion for summary judgment, its

counsel asserted at the summary judgment hearing: “Both sides really feel it’s a

legal issue.” Following the hearing, the district court granted West Lakes’ motion.

Greenspon now appeals.

       II.    Scope and Standard of Review

       Because actions for quiet title lie in equity, our review is generally de novo.

See Garrett v. Huster, 684 N.W.2d 250, 253 (Iowa 2004). But “[r]eview of a case

in equity resulting in summary judgment is for correction of errors at law.”

Keokuk Junction Ry. Co. v. IES Indus., Inc., 618 N.W.2d 352, 355 (Iowa 2000).
                                            4


       Summary judgment is appropriate only when “there is no genuine issue as

to any material fact and . . . the moving party is entitled to judgment as a matter

of law.” Iowa R. Civ. P. 1.981(3). Here, the parties agree there is no dispute as

to the underlying facts. Accordingly, we are left to determine only whether the

district court correctly applied the law.

       III.   Analysis

       A.     Application of Iowa Code section 614.17A

       Greenspon first argues section 614.17A “cannot be used to void a contract

containing a right of first refusal because the plain language of the statute makes

it applicable only to claims against real estate.” Greenspon alternatively asserts,

assuming section 614.17A precludes it from seeking specific performance of the

right of first refusal, the district court overreached in voiding the right-of-first-

refusal contractual provision, effectively preventing Greenspon from seeking

monetary damages for any future breach of contract. West Lakes responds that

under established Iowa law, a right of first refusal is an interest in real estate,

bringing it within the purview of section 614.17A. West Lakes argues Greenspon

failed to preserve its second claim for our review.

       We first consider whether section 614.17A applies to a right of first refusal.

Iowa Code sections 614.14 to 614.38 and their predecessors are marketable title

statutes “designed to shorten the period of search required to establish title in

real estate and give effect and stability to record titles by rendering them

marketable and alienable—in substance to improve and render less complicated

the land transfer system.” Chi. & N.W. Ry. Co. v. City of Osage, 176 N.W.2d
788, 793 (Iowa 1970). Section 614.17A(1) provides “[a]fter July 1, 1992, an
                                          5


action shall not be maintained in a court, either at law or in equity, in order to

recover or establish an interest in or claim to real estate” if: (1) the claim arose or

had been in existence for more than ten years, (2) the action is against the

record-title holder to the real estate in possession, and (3) the record-title holder

and his or her immediate or remote grantors have held chain of title to the real

estate for over ten years.      But by filing with the county recorder “a written

statement which is duly acknowledged and definitely describes the real estate

involved, the nature and extent of the right of interest claimed, and the facts upon

which the claim is based,” a claimant can “extend for a further period of ten years

the time within which such action may be brought.” Iowa Code § 614.17A(2). To

preserve a claim beyond that ten-year period, the claimant must file an extension

every ten years. Id.

       The parties do not dispute that Greenspon’s right of first refusal arose

more than ten years ago, that West Lakes has been the holder of record title to

the relevant real estate for more than ten years, or that Greenspon failed to file a

statement to extend the limitations period. The sole issue before us is whether

the right of first refusal is “an interest in or claim to real estate” within the

meaning of section 614.17A.

       We conclude Greenspon’s right of first refusal falls within the scope of the

statute as an “interest in” real estate. In reaching this conclusion, we note the

Restatement (Third) of Property describes rights of first refusal as “servitudes
                                               6


that directly restrain alienation of interests in land.”1          Restatement (Third) of

Property: Servitudes § 3.4 cmt. b (Am. Law Inst. 2000). It is also telling that our

supreme court has held a right of first refusal—otherwise known as a

preemption—is subject to the statutory rule against perpetuities and the common

law rule against restraints on alienation. See Trecker v. Langel, 298 N.W.2d 289,

291 (Iowa 1980) (explaining both rules “share the common objective of keeping

property freely alienable”); see also Iowa Code § 558.68 (providing rule against

perpetuities applies to “nonvested interest[s] in property”); cf. In re Estate of

Claussen, 482 N.W.2d 381, 385 (Iowa 1992) (characterizing option agreements2

as “executory interests in property”).             Because Iowa’s marketable title act

likewise shares the goal of improving the system for transferring real property, we

believe first-refusal rights should be subject to its recording demands.3                  See

generally Restatement (Third) of Property: Servitudes § 3.4 (Am. Law Inst. 2000)


1
  A servitude is defined as “a legal device that creates a right or an obligation that runs
with land or an interest in land.” Restatement (Third) of Property: Servitudes § 1.1 (Am.
Law Inst. 2000).
2
  Options and rights of first refusal are similar in nature. Both “operate as a restraint on
alienation, but [rights of first refusal] do so in an undefined and indefinite way.” Malone
v. Flattery, No. 10-0904, 2011 WL 444853, at *3 (Iowa Ct. App. Feb. 9, 2011). While a
right of first refusal “merely requires the owner, when and if he decides to sell, to offer
the property first to the person entitled to the [right of first refusal],” an option holder has
“the power to compel an unwilling owner to sell.” Knepper v. Monticello State Bank, 450
N.W.2d 833, 836 (Iowa 1990). A right of first refusal ripens into an option only when the
owner elects to sell. See Myers v. Lovetinsky, 189 N.W.2d 571, 576 (Iowa 1971).
3
   Moreover, our conclusion is in line with a majority of the jurisdictions that have
considered the nature of the right of first refusal. See Ferrero Constr. Co. v. Dennis
Rourke Corp., 536 A.2d 1137, 1139 (Md. 1988) (“The vast majority of courts and
commentators have held that rights of first refusal, which are more commonly known as
‘preemptive rights,’ are interests in property and not merely contract rights. . . . [T]he
pre-emptioner acquires an equitable interest, which will vest only when the property
owner decides to sell.”); see also Heather M. Marshall, Note, Instead of Asking “When,”
Ask “How”: Why the Rule Against Perpetuities Should Not Apply to Rights of First
Refusal, 44 New Eng. L. Rev. 763, 773–74 & 773 n.68 (2010) (acknowledging a majority
of jurisdictions have treated the right of first refusal as a property interest and collecting
cases).
                                           7


(“Lengthy periods for exercise of rights of first refusal will . . . substantially affect

alienability of the property. Potential buyers will be deterred by the possibility

that they may not know for a lengthy period of time whether they will obtain the

property or be obligated to pay the price.”).

         Greenspon’s property interest arose when the parties reached a

contractual agreement regarding the right of first refusal on the adjacent lot. See

In re Estate of Hord, 836 N.W.2d 1, 7 (Iowa 2013) (“[A] claim involving a future

interest arises or exists when the interest appears of record, not when it vests,

becomes possessory, or becomes actionable.”). Greenspon properly recorded

the first-refusal right in 1997, which preserved its interest for a period of ten

years.    See Iowa Code § 614.17A(2).           Because Greenspon did not file an

extension at the expiration of that ten-year period, its right of first refusal is no

longer enforceable.

         We decline to reach Greenspon’s second claim because we find

Greenspon failed to preserve it for our review. Greenspon may not urge a theory

on appeal it did not present to the district court. See Valley Brook Dev., Inc. v.

City of Bettendorf, 580 N.W.2d 730, 731 (Iowa 1998). As West Lakes observes:

“Before the district court, Greenspon never mentioned bifurcation of remedies or

a possible claim for breach of contract damages—indeed, it literally never uttered

the word ‘damages’ either in briefing or oral argument . . . .” And after the district

court issued its summary-judgment ruling, Greenspon did not file a motion to

modify the ruling under Iowa Rule of Civil Procedure 1.904(2).                 Because

Greenspon raises this issue for the first time on appeal, we decline to address it.
                                           8


       B.     Equitable Considerations

       Finally, Greenspon asserts application of section 614.17A to the facts of

this case would be inequitable. But “[a]bsent constitutional concerns, it is not for

courts to overlook the language of a statute to reach a particular result deemed

unjust under the particular circumstances of a case.”             Martin v. Martin, 720
N.W.2d 732, 738 (Iowa 2006). Because Greenspon identifies no concern that

would permit us to disregard the language of section 614.17A, we are bound by

its terms.

       Accordingly, we affirm the ruling of the district court.

       AFFIRMED.